         Case 1:18-mc-00545-PAE Document 94 Filed 02/18/21 Page 1 of 1


                                                                  Nathaniel A. Tarnor
                                                                  Of Counsel
                                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                  322 EIGHTH AVENUE, SUITE 802
                                                                  NEW YORK, NY 10001
                                                                  www.hbsslaw.com
                                                                  Direct (646) 543-4992
                                                                  nathant@hbsslaw.com




                                         February 18, 2021

VIA ECF

Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Pescatore v. Palmera Pineda, Case No. 1:18-mc-00545
               Plaintiffs’ Letter Regarding the Related Stansell Case

Dear Judge Engelmayer:

        Pursuant to Rule 13(b)(3) of the S.D.N.Y. Rules for the Division of Business Among
District Judges, the Pescatore plaintiffs respectfully notify this Court that this case is related to
another case with a lower docket number now pending before Judge Schofield. See Stansell et al.
v. Revolutionary Armed Forces of Colombia (“FARC”) et al., Case No. 16-mc-405-LGS.
Previously, these two cases were both assigned to Judge Carter, but yesterday he recused himself
because of a potential conflict of interest. The cases were then randomly reassigned, even though
they are related and involve overlapping parties, facts, and legal issues.

        In particular, they were both filed by American terrorism victims that are enforcing their
judgments against the blocked assets of the FARC terrorist organization’s agents or
instrumentalities, which are held by several financial institutions. The Pescatore and Stansell
plaintiffs are both parties to a joint prosecution and sharing agreement and many of their writs of
execution and related motions are nearly identical. Absent assignment to a single judge, there is
likely to be substantial duplication and expense as well as the risk of conflicting orders regarding
the same blocked assets. Additionally, the Pescatore plaintiffs are already parties in the Stansell
case because of an interpleader action that was filed in that case and similar interpleaders are likely
to be filed soon. Finally, it is worth noting the Pescatore case was originally assigned to Judge
Oetken but after he was notified that the Pescatore case was related to the Stansell case, it was
assigned to Judge Carter on August 25, 2020.

        Accordingly, the Pescatore plaintiffs (with the support of the Stansell plaintiffs)
respectfully request that this case be assigned to Judge Schofield to ensure justice and efficiency.

                                                               Respectfully,
                                                               /s/ Nathaniel A. Tarnor


         SEATTLE BERKELEY BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO LONDON
